DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 	Claims 1, 5, 9, 10, 23, 25, and 27 are amended.  Claim 8 is canceled.
	Claims 1-7, 9-12, and 21-27 are presented.
Response to Amendment
A specification amendment was received on 06/08/2022 and entered.
Amended drawings were received on 06/08/2022.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments with respect to prior art rejections of claims 1-12 and 21-27 (see pages 10-15 of the reply of 8 June 2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9-12, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Wan, US 2013/0025157].
Regarding claim 1:
Wan teaches (Figs. 1-3):
An article of footwear (10) comprising: an upper (11) at least partially surrounding an interior volume operative to receive a foot of a wearer, wherein the upper comprises: a one-piece inner layer (“backing 29”; para 18) and a one-piece outer layer (“outer panel 19”; para 18), each of the inner layer and the outer layer having a medial side portion (Fig. 1A) extending in a forefoot region, a midfoot region, and a heel region of the upper, and a lateral side portion (Fig. 1B) extending in the forefoot region, the midfoot region, and the heel region (see annotated Fig. 1A – a below) of the upper; wherein the inner layer is disposed between the interior volume and the outer layer, and wherein the outer layer is coupled to the inner layer at a plurality of bonded areas (“Outer panel 19 is bonded to the portions of backing 29 band 55 surrounding contouring element 33, with the bond between panel 19 and band 55 extending to inner edges e2 where contouring element 33 meets band 55. Outer panel 19 is similarly bonded to the portions of band 56 surrounding contouring element 33 and to the portions of the other bands surrounding the other contouring elements”; para 23) such that the inner layer and the outer layer define a closed pocket (the pocket receiving contouring element 33 and shown in Fig. 2) therebetween, the closed pocket entirely surrounded and enclosed by the bonded areas (para 23); and an insert (“contouring element 33”; para 20) disposed entirely in the closed pocket between the inner layer and the outer layer entirely inward of the bonded areas and such that the outer layer protrudes outwardly (Fig. 2) from the inner layer at the closed pocket; and wherein the outer layer is formed of an at least partially transparent material (“mesh outer panel 19…openings could be approximately 1 to 2 millimeters in size”; para 16), such that the insert is at least partially visible through the outer layer (via the openings in the mesh).

    PNG
    media_image1.png
    620
    1088
    media_image1.png
    Greyscale


Regarding claim 5:
Wan teaches the article of footwear of claim 1, as set forth above.
Wan further teaches wherein the insert has an inner insert surface (the surface of 33 “bonded to the exterior side of backing 29”; para 22 in Fig. 2) , an outer insert surface (“exterior surface of contouring element 33”; para 22), and an insert thickness (the distance between the surfaces as shown in Fig. 2) defined between the inner insert surface and the outer insert surface, wherein the inner insert surface is coupled to the inner layer (33 “bonded to the exterior side of backing 29”; para 22 in Fig. 2) entirely in the closed pocket and the outer insert surface abuts the outer layer (Fig. 2), such that the outer layer is spaced apart from the inner layer by the insert thickness throughout the closed pocket (Fig. 2; see also para 23: “outer panel 19 tightly conforms to the other portions of contouring element 33…in a manner similar to that shown in FIG. 2.”)


Regarding claim 6:
Wan teaches the article of footwear of claim 5, as set forth above.
Wan further teaches wherein the outer layer 19 and the insert 33 are not fixed to one another. (“interface between outer panel 19 and the exterior surfaces of contouring elements 31-34 may lack glue or other bonding agent”; para 22)

Regarding claim 7:
Wan teaches the article of footwear of claim 5, as set forth above.  Wan further teaches the upper further comprising: a hot melt layer (“layer of…hot melt bonding agent”; para 32) coupled to the inner insert surface, and wherein the hot melt layer is configured to adhere the insert to an outer surface of the inner layer (“33…bonded to the exterior side of backing 29”; para 22)

Regarding claim 9:
Wan teaches the article of footwear of claim 1, as set forth above.  Wan further teaches the upper further comprising: a hot melt layer (“layer of…hot melt bonding agent”; para 32) coupled to an inner surface of the outer layer at the bonded areas, and wherein the hot melt layer is configured to adhere an outer surface of the inner layer to the inner surface of the outer layer at the bonded areas (“outer panel 19… bonded to the exterior side of backing 29”; para 22).

Regarding claim 10:
Wan teaches the article of footwear of claim 1, as set forth above.  Wan further teaches wherein: the closed pocket is one of a plurality of closed pockets (those wherein the other elements 31, 32, and 34 reside) defined by the inner layer and the outer layer, such that each of the closed pockets is disposed between the inner layer and the outer layer and enclosed by the bonded areas (para 39); the insert is one of a plurality of inserts (31, 32, and 34); and each of the plurality of inserts is disposed in a different one of the closed pockets (as seen in Figs. 3B-3C).

Regarding claim 11:
Wan teaches the article of footwear of claim 10, as set forth above.  Wan further teaches wherein the closed pockets have a plurality of different predefined shapes (refer to Figs. 3B-3C; the shape of the pocket accommodating 33 is different from the shape of the pocket accommodating 34); and wherein each of the inserts has an outer perimeter that corresponds with a respective one of the different predefined shapes (to form the pockets “outer panel 19 tightly conforms to the other portions of contouring element 33 and to contouring elements 31, 32 and 34 in a manner similar to that shown in FIG. 2”; para 23).

Regarding claim 12:
Wan teaches the article of footwear of claim 11, as set forth above.  Wan further teaches further comprising: a sole structure (“sole structure 12”; para 14) fixedly attached to the upper and underlying the interior volume; and wherein the closed pockets are disposed in at least one of a lateral side (Fig. 1A), a medial side (Fig. 1B), or a vamp (Fig. 1C; see also annotated Fig. 1C – a below) of the upper.

    PNG
    media_image2.png
    859
    557
    media_image2.png
    Greyscale


Regarding claim 21:
Wan teaches the article of footwear of claim 1, as set forth above.  Wan further teaches wherein each of the inner layer and the outer layer define a vamp (Figs. 1C, 3B, 3C; see also annotated Fig. 1C – a presented above in addressing claim 12).


Regarding claim 22:
Wan teaches the article of footwear of claim 1, as set forth above.  Wan further teaches wherein each of the inner layer and the outer layer define a throat opening (Figs. 1C, 3B, 3C; see also annotated Fig. 1C - b) at the interior volume.

    PNG
    media_image3.png
    859
    625
    media_image3.png
    Greyscale


Regarding claim 23:
Wan teaches the article of footwear of claim 1, as set forth above.  Wan further teaches wherein an outer perimeter of the inner layer is coincident with an outer perimeter of the outer layer (Fig. 3C; an outer perimeter of inner layer 29 is coincident with an outer perimeter of outer layer 19 as highlighted in annotated Fig. 3C – a below).

    PNG
    media_image4.png
    846
    585
    media_image4.png
    Greyscale

Regarding claim 24:
Wan teaches the article of footwear of claim 1, as set forth above.  Wan further teaches wherein an interior surface of the outer layer is preformed to define a recess (see annotated Fig. 2 – a below), an exterior surface of the outer layer extends outwardly at the recess (see annotated Fig. 2 – a below), and the insert 33 is disposed in the recess (refer to insert 33 disposed in recess wherein recess is identified in Fig. 2 – a below).

    PNG
    media_image5.png
    451
    768
    media_image5.png
    Greyscale





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over [Wan, US 2013/0025157] in view of [Sileo, US 5,659,979]
Wan teaches the article of footwear of claim 1, as set forth above.  Although Wan teaches the insert has an outer insert surface (“exterior surfaces of each of contouring elements 31-34”; para 39) and the outer insert surface is at least partially visible through the outer layer (via openings in the mesh), Wan does not expressly teach wherein a graphic is applied to the outer insert surface and is at least partially visible through the outer layer.
However, Sileo teaches an upper wherein a graphic is applied to an outer surface that is at least partially visible through an at least partially transparent outer layer (“non-transparent indicia consisting of a solid color or a suitable design or pattern which will be clearly visible through the footwear”; Abstract).  Sileo further teaches the graphic applied results in an “aesthetic appearance” of the shoe (col. 1 line 17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the outer insert surface of Wan to have a graphic applied thereto (as the graphic of Sileo is applied to the surface underneath the at least partially transparent outer layer of Sileo) as an obvious matter of design choice to arrive at a particular aesthetic appearance of the upper, as taught by Sileo (col. 1 line 17).  It is noted that Applicant has not disclosed that such solves any stated problem or is for any particular purpose other than aesthetics. Furthermore, it is noted that matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art; see MPEP 2144.04.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over [Wan, US 2013/0025157].
Regarding claim 3:
Wan teaches the article of footwear of claim 1, as set forth above.
Wan further teaches wherein the insert is comprised of a compressible material (“compression of contouring element 33”; para 23).  Wan as embodied in Figs. 1-3 does not expressly teach the compressible material is a compressible foam material.
However, Wan as embodied in paragraph 43 teaches “EVA (ethylene vinyl acetate) foam…could be used for contouring elements”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of Wan Figs. 1-3 such that its insert is comprised of EVA foam as in Wan paragraph 43 as a simple substitution of one known element for another to obtain the predicable result of a compressible insert that works adequately well at achieving the concept of Wan, particularly considering Wan expressly teaches it as an option for insert material of construction.

Regarding claim 4:
Wan teaches the article of footwear of claim 3, as set forth above.  The modified Wan further meets the limitation wherein the compressible foam material is Ethylene-Vinyl Acetate (EVA) foam (see above treatment of claim 3).

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over [Nakano, US 2010/0011620] in view of [Ruiz, US 2015/0257487].
Regarding claim 25:
Nakano teaches (Figs. 1-4):
An article of footwear (8) comprising: an upper at least partially surrounding an interior volume operative to receive a foot of a wearer, wherein the upper comprises: an inner layer (“liner 32”; para 29) and an outer layer (the combined 30 and 31; i.e. “upper layers 30, 31”; para 29), wherein an interior surface of the inner layer is disposed at the interior volume (see annotated Fig. 4 – a below), the inner layer is disposed between the interior volume and the outer layer (Fig. 4); wherein the outer layer has a preformed recess (see annotated Fig. 4 – a below) at an inner surface of the outer layer and protrudes outwardly at the preformed recess (see annotated Fig. 4 – a below), wherein the inner surface of the outer layer and an outer surface of the inner layer around the preformed recess define a pocket (“pocket…40”; para 30) at the preformed recess between the inner surface of the outer layer and the outer surface of the inner layer; and an insert (“impact absorbing material 10”; para 29) disposed entirely in the pocket between the inner layer and the outer layer.

    PNG
    media_image6.png
    843
    693
    media_image6.png
    Greyscale

Although Nakano as embodied in Figs. 1-4 teaches a recess and inner and outer layers defining a pocket at the preformed recess, Nakano does as embodied in Figs. 1-4 does not expressly teach wherein the inner surface of the outer layer is coupled to an outer surface of the inner layer at bonded areas extending entirely around the preformed recess such that the inner layer and the outer layer define a sealed closed pocket at the preformed recess between the inner surface of the outer layer and the outer surface of the inner layer.
However, Nakano as embodied in para 30 teaches “To secure” the insert “in position in the pockets…The pockets 40 may optionally be closed at or near the edges of the impact absorbing material 10, such as by stitching or glue or other suitable closure, to completely contain the impact absorbing material within the boot 8.”  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the article of footwear of Nakano such that its pocket is closed at edges by coupling the inner surface of the outer layer to the outer surface of the inner layer (via the glue of Nakano para 30) at bonded areas extending entirely around the preformed recess (i.e. at or near the edges of the insert as also in Nakano para 30) such that the inner layer and outer layer define a sealed closed pocket (one in which the insert is secured within the pocket as in Nakano para 30) in order to durably secure the insert within the pocket, a modification and motivation taught by Nakano (para 30).  In adopting this modification, one would arrive at the insert disposed entirely in the sealed closed pocket between the inner layer and the outer layer entirely inward of the bonded areas insofar as the insert 10 of the modified article would be within the sealed closed pocket and entirely inward of the bonded areas (i.e. those areas at or near the edges of the insert in the modified footwear).

	Although Nakano as embodied in Figs. 1-4 teaches the insert and an inner insert surface configured to be disposed next to an outer surface of the inner layer (refer particularly to Fig. 4), Nakano as embodied in Figs. 1-4 does not expressly teach wherein an inner insert surface of the insert is adhered to an outer surface of the inner layer.
However, Nakano as embodied in para 30 teaches “To secure the” insert “in position in the pockets 40, the” insert “10 may optionally be glued or stitched or otherwise attached to…the liner 32”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Nakano such that its inner insert surface is adhered to an outer surface of the inner layer (via the glue of Nakano para 30) in order to secure the insert in position in the pocket, a modification and motivation taught by Nakano (para 30).

	Thus the modified Nakano teaches all the claimed limitations except:
wherein an entire outer perimeter of the inner layer is coincident with an entire outer perimeter of the outer layer

However, Nakano describes the inner layer as a “liner” and the outer layer as an “upper”.  As embodied in Figs. 1-2 and, the upper 30 appears to substantially cover the entirety of the footwear (see also para 27: “medial section (not shown), which generally mirrors the shape of the lateral section on the other side of the boot 8”), and para 8 at least teaches the liner is disposed around medial, lateral, and heel portions of the footwear.

However, Ruiz teaches (Figs. 1-5) an article of footwear wherein an entire outer perimeter (35; para 43) of an inner layer (“lining 30”; para 43) is coincident with an entire outer perimeter (25; para 42) of an outer layer (“upper 20”; para 42).  Ruiz further teaches the inner layer “specially cut and configured so that it conforms well to the interior 14 of the upper 20 without wrinkling or causing other features that might rub on or feel odd to a wearer” (para 41).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Nakano such that an entire outer perimeter of its inner layer is coincident with an entire outer perimeter of its outer layer, as in Ruiz, in order to arrive at an inner liner layer that conforms well to the interior of the upper without wrinkling or causing other features that might rub or feel odd to a wearer, as taught by Ruiz (para 41).

Regarding claim 27:
Nakano in view of Ruiz teach the article of footwear of claim 25, as set forth above.
As applied to claim 25, the modification does not specifically address wherein each of the inner layer and the outer layer having a medial side portion extending in a forefoot region, a midfoot region, and a heel region of the upper, and a lateral side portion extending in the forefoot region, the midfoot region, and the heel region of the upper.
However, Nakano does expressly teach each of the inner and outer layers having a medial side portion extending in a heel region and having a lateral side portion extending in the heel region.  Moreover, as embodied in Figs 1-2, the outer layer’s lateral side portion extends in a midfoot and a forefoot region of the upper.
Nakano does not expressly assert the inner layer (“lining”) extending in the forefoot regions in either the medial or lateral sections; nor does Nakano depict the outer layer (“upper”) extending into midfoot and forefoot regions on both medial and lateral sides.
However, in further view of Ruiz (Figs. 1-5):
Ruiz’s inner layer 30 and outer layer 20 each have a medial and lateral side portions that extend in a heel region, as well as in a midfoot region and a forefoot region.  Ruiz further teaches the upper is “shaped to form an enclosure…that is roughly the size and shape of a wearer’s foot” (para 39) and that  “lining 30 is attached to the upper 20, and generally disposed on the interior of the upper. This lining can buffer the wearer's foot from the potentially rough inside surfaces of the upper facing the wearer's foot” (para 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the inner and outer layers of the modified Nakano (i.e. “lining” and “upper”) to ensure that each has a medial side portion extending in a forefoot region, a midfoot region, and a heel region of the upper, and a lateral side portion extending in the forefoot region, the midfoot region, and the heel region of the upper, as in Ruiz, in order for the shoe to conform to the shape of a wearer’s foot and to buffer the medial/lateral heel/midfoot/forefoot regions of a wearer’s foot from potentially rough inside surfaces of the upper facing the wearer’s foot, as suggested by Ruiz (paras 39-40).

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over [Nakano, US 2010/0011620] and [Ruiz, US 2015/0257487] as applied to claim 25 and further in view of [Mokos, US 2013/0055590].
Nakano in view of Ruiz teach the article of footwear of claim 25, as set forth above.
Nakano does not expressly teach wherein the outer layer is formed of an at least partially transparent material, such that the insert is at least partially visible through the outer layer.
However, Nakano does teach “design and configuration of the upper 30…may vary from application to application… upper 30 may be manufactured from any desirable material, for example, leather, mesh, canvas, nylon, polymeric materials, rubber or the like” (para 33; emphases provided by Examiner).
Accordingly, Nakano at least teaches the material of the outer layer is modifiable and at least teaches mesh as an appropriate material therefor.
However, Mokos teaches (Fig. 8) an outer layer 152 for an upper, wherein the outer layer is mesh, wherein underlying upper structure is visible through the mesh: “structure of the mesh material can also be semi-transparent…As a result, the mesh material may permit an observer to see materials or layers underneath the mesh material. Such an effect can be used, for example, to add styles or designs to an article of footwear by incorporating layers underneath the mesh material that can be viewed through the mesh material to a degree” (para 88).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the outer layer of the Nakano to be formed of an at least partially transparent mesh and such that the underlying materials/layers under the mesh are at least partially visible through the outer layer, as in Mokos, in order to add style or design to the article of footwear, as taught by Mokos (para 88).  In adopting the modification, one would arrive at the limitation wherein the outer layer is formed of an at least partially transparent material, such that the insert is at least partially visible through the outer layer insofar as the insert would be at least partially visible through the at least partially transparent material of the modified outer layer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732